Name: Commission Regulation (EEC) No 2817/90 of 28 September 1990 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No. L 268/42 Official Journal of the European Communities 29 . 9 . 90 COMMISSION REGULATION (EEC) No 2817/90 of 28 September 1990 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1 191 /90 (8) ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 year, has been fixed by Commission Regulation (EEC) No 2510/90 (9) ; Whereas the threshold price activating the aid and the minimum price fixed by the Council are to be reduced in accordance with Commission Regulation (EEC) No 1755/90 of 27 June 1990 establishing the activating thre ­ shold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990 (,0) ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2249/90 (4), and in particular Article 26a (7) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (^ as last amended by Regulation (EEC) No 2206/90 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (n), as last amended by Regulation (EEC) No 1238/87 (12), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (13) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1990/91 marketing year was fixed by Council Regulation (EEC) No 1 1 89/90 P); whereas, as provided for in Article 2a of Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis : ( ¢) OJ No L 162, 12. 6. 1982, p. 28 . 2) OJ No L 110, 29. 4. 1988 , p. 16 . (3) OJ No L 342, 19 . 12 . 1985, p . 1 . (") OJ No L 203 , 1 . 8 . 1990, p . 56. 0 OJ No L 219, 28 . 7. 1982, p. 1 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 119, 11 . 5. 1990, p. 37 . (8) OJ No L 119, 11 . 5. 1990, p . 40 . 0 OJ No L 237, 1 . 9 . 1990, p . 8 . H OJ No L 162, 28 . 6. 1990, p. 18 . ( ») OJ No L 219, 28 . 7. 1982, p . 36 . O 2) OJ No L 117, 5. 5. 1987, p. 9 . H OJ No L 133, 21 . 5. 1986, p . 21 . Official Journal of the European Communities No L 268/4329. 9 . 90 Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, HAS ADOPTED THIS REGULATION :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1677/85 0, as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1 834/90 (3) ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide \ price is increased monthly as from the beginning of the . third month of the marketing year ; Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 201 , 31 . 7. 1990, p . 9 . (3) OJ No L 167, 30. 6 . 1990, p. 94. No L 268/44 Official Journal of the European Communities 29 . 9 . 90 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Peas used :  in Spain 5,657 5,815 5,973 6,131 6,289 6,447 6,605  in Portugal 5,684 5,842 6,000 6,158 6,316 6,474 6,632  in antother Member State 5,886 6,044 6,202 6,360 6,518 6,676 6,834 Field beans used :  in Spain 5,886 6,044 6,202 6,360 6,518 6,676 6,834  in Portugal 5,684 5,842 6,000 6,158 6,316 6,474 6,632  in another Member State 5,886 6,044 6,202 6,360 6,518 6,676 6,834 Products used in animal feed : (ECU per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 A. Peas used : I  in Spain 8,672 8,678 8,836 8,572 8,729 8,887 9,195  in Portugal 8,729 8,737 8,894 8,634 8,792 8,949 9,256  in another Member State 8,729 8,737 8,894 8,634 8,792 8,949 9,256 B. Field beans used : I  in Spain 8,672 8,678 8,836 8,572 8,729 8,887 9,195  in Portugal 8,729 8,737 8,894 8,634 8,792 8,949 9,256  in another Member State 8,729 8,737 8,894 8,634 8,792 8,949 9,256 C. Sweet lupins harvested in Spain and used :  in Spain 11,469 11,268 11,268 10,706 10,706 10,706 10,906  in Portugal 11,545 11,346 11,346 10,789 10,789 10,789 10,987  in another Member State 11,545 11,346 11,346 10,789 10,789 10,789 10,987 D. Sweet lupins harvested in another Member State and used :  in Spain 11,469 11,268 11,268 10,706 10,706 10,706 10,906  in Portugal 11,545 11,346 11,346 10,789 10,789 10,789 10,987  in another Member State 11,545 11,346 11,346 10,789 10,789 10,789 10,987 No L 268/4529 . 9 . 90 Official Journal of the European Communities ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 284,22 52,56 13,78 1 217,04 903,49 46,22 5,144 10 310 15,53 1 217,83 4,588 291,85 53,97 14,15 1 251,42 927,74 47,46 5,282 10 587 15,94 1 250,52 4,712 299,48 55,38 14,52 1 285,79 951,99 48,70 5,420 10 864 16,36 1 283,21 4,835 307,10 56,80 14,89 1 320,17 976,25 49,94 5,558 11 141 16,78 1 315,90 4,958 314,73 58,21 15,26 1 354,55 1 000,50 51,18 5,696 11417 17.19 1 348,59 5,081 322,36 59.62 15.63 1 388,92 1 024,75 52,42 5,834 11 694 17,61 1 381,28 5,204 329,99 61,03 16,00 1 423,30 1 049,01 53,66 5,972 11 971 18,03 1 413,97 5,327 Amounts to be deducted in the case of :  Peas used in Spain (Pta): 35,15,  Peas, and field beans used in Portugal (Esc): 41,79 . ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) I Current10 1st period11 2nd period12 3rd period1 4th period2 5th period3 6th period4 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 421,50 77,95 20,44 1 845,63 1 339,88 68,54 7,628 15 290 23,03 1 806,05 6,805 8,75 0,00 421,88 78,02 20,45 1 846,84 1 341,11 68,60 7,635 15 304 23,05 1 807,70 6,811 9,06 0,00 429,46 79,42 20,82 1 881,00 1 365,21 69,83 7,772 15 579 23,46 1 840,19 6,933 8,90 0,00 416,91 77,10 20,21 1 822,95 1 325,30 67,79 7,545 15 124 22,78 1 786,39 6,731 9,52 0,00 424,54 78,51 20,58 1 857,33 1 349,55 69,03 7,683 15 401 23,19 1 819,08 6,854 9,67 0,00 432,12 79,92 20,95 1 891,48 1 373,65 70,27 7,821 15 676 23,61 1 851,57 6,976 9,52 0,00 446,94 82,66 21.67 1 958,80 1 420,78 72,68 8,089 16213 24,42 1 915,08 7,216 9,36 0,00 No L 268/46 Official Journal of the European Communities 29 . 9 . 90 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 .0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 7,23 1,34 0,35 33,09 22,97 1,17 0,131 983 0,39 30,96 0,117 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 421,50 77,95 20,44 1 845,63 1 339,88 68,54 7,628 15 290 23,03 1 806,05 6,805 8,75 0,00 / 421,88 78,02 20,45 1 846,84 1 341,11 68,60 7,635 15 304 23,05 1 807,70 6,811 9,06 0,00 429,46 79,42 20,82 1 881,00 1 365,21 69,83 7,772 15 579 23,46 1 840,19 6,933 8,90 0,00 416,91 77,10 20,21 1 822,95 1 325,30 67,79 . 7,545 15 124 22,78 1 786,39 6,731 9,52 0,00 424,54 78,51 20,58 1 857,33 1 349,55 69,03 7,683 15 401 23,19 1 819,08 6,854 9,67 0,00 432,12 79,92 20,95 1 891,48 1 373,65 70,27 7,821 15 676 23,61 1 851,57 6,976 9,52 0,00 446,94 82,66 21.67 1 958,80 1 420,78 72.68 8,089 16 213 24,42 1 915,08 7,216 9,36 0,00 29 . 9 . 90 Official Journal of the European Communities No L 268/47 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 .0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 7,23 1,34 0,35 33,09 22,97 1,17 0,131 983 0,39 30,96 0,117 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 ' 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 6th period 4 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 557,47 103,10 27,03 2 460,53 1 772,13 90,65 10,089 20 223 30,45 2 388,68 9,000 11,67 0,00 547,86 101,32 26,56 2 416,54 1 741,59 89,09 9,915 19 874 29,93 2 347,51 8,845 11,97 0,00 547,86 101,32 26,56 2 416,54 1 741,59 89,09 9,915 19 874 29,93 2 347,51 8,845 11,97 0,00 520,97 96,35 25,26 2 293,38 1 656,09 84,71 9,429 18 899 28,46 2 232,27 8,411 12,74 0,00 520,97 96,35 25,26 2 293,38 1 656,09 84,71 9,429 18 899 28,46 2 232,27 8,411 12,74 0,00 520,97 96,35 25,26 2 293,38 1 656,09 84,71 9,429 18 899 28,46 2 232,27 8,411 12,74 0,00 530,53 98,11 25,72 2 337,16 1 686,48 86,27 ' 9,602 19 246 28,98 2 273,23 8,565 12,43 0,00 No L 268/48 Official Journal of the European Communities 29. 9 . 90 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 5,26 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,97 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany Il I \ \ \ (DM) 0,00 0,00 0,00 0,25 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 24,06 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 16,71 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,85 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,095 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 983 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,29 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 22,52 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,085 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,1679 7,79845 2,04446 202,572 129,155 6,85684 0,763159 1 529,70 2,30358 183,124 0,700392